Exhibit 10.3

EXECUTION VERSION

PERFORMANCE GUARANTY

This PERFORMANCE GUARANTY (as amended, supplemented or otherwise modified from
time to time, this “Performance Guaranty”), dated as of February 19, 2020, is
made by OWENS & MINOR, INC. (the “Performance Guarantor”), a Virginia
corporation, in favor of PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
administrative agent under the Receivables Financing Agreement defined below
(together with its successors and assigns in such capacity, the “Administrative
Agent”), for the benefit of itself and the other Secured Parties under the
Receivables Financing Agreement defined below. Capitalized terms used but not
otherwise defined herein have the respective meanings assigned thereto in, or by
reference in, the Receivables Financing Agreement defined below.

PRELIMINARY STATEMENTS

(1)    Concurrently herewith, O&M Funding LLC, a Delaware limited liability
company (the “Borrower”), as buyer, Owens & Minor Medical, Inc., a Virginia
corporation, as initial servicer (in such capacity, together with its successor
and assigns in such capacity, the “Servicer”) (“Initial Originator”) are
entering into that certain Purchase and Sale Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase and Sale Agreement”). Each entity from time to time party to
the Purchase and Sale Agreement as an originator thereunder, including the
Initial Originator, is herein referred to as an “Originator” and, collectively,
as the “Originators”. Pursuant to the Purchase and Sale Agreement, the
Originators will from time to time sell and contribute Receivables and Related
Rights to the Borrower.

(2)    Concurrently herewith, the Borrower, as borrower, the Servicer, the
Persons from time to time party thereto as Lenders, PNC Capital Markets LLC, as
Structuring Agent, and the Administrative Agent are entering into that certain
Receivables Financing Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Financing Agreement”), pursuant to which (i) the Lenders may from time to time
make Loans to the Borrower, (ii) the Borrower has granted to the Administrative
Agent (on behalf of the Secured Parties) a security interest in the Collateral
and (iii) the Servicer will service the Pool Receivables.

(3)    As of the date hereof, Performance Guarantor is the direct or indirect
owner of 100% of the outstanding Capital Stock of the Servicer, each Originator
and the Borrower.

(4)    The Performance Guarantor’s execution and delivery of this Performance
Guaranty are conditions precedent to the effectiveness of the Receivables
Financing Agreement.



--------------------------------------------------------------------------------

(5)    The Performance Guarantor has determined that its execution and delivery
of this Performance Guaranty is in its best interests because, inter alia, the
Performance Guarantor (individually) and the Performance Guarantor and its
Affiliates (collectively) will derive substantial direct and indirect benefit
from (i) each Originator’s sales and contributions of Receivables to the
Borrower from time to time under the Purchase and Sale Agreement, (ii) the
Servicer’s servicing of the Pool Receivables, (iii) the financial accommodations
made by the Lenders to the Borrower from time to time under the Receivables
Financing Agreement and (iv) the other transactions contemplated under the
Purchase and Sale Agreement and the Receivables Financing Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Performance Guarantor hereby agrees as
follows:

SECTION 1.    Unconditional Undertaking; Enforcement. The Performance Guarantor
hereby unconditionally and irrevocably undertakes and assures for the benefit of
the Administrative Agent (including, without limitation, as assignee of the
Borrower’s rights, interests and claims under the Purchase and Sale Agreement),
the Lenders and each of the other Secured Parties the due and punctual
performance and observance by each Originator and the Servicer (together with
their respective successors and assigns, collectively, the “Covered Entities”,
and each, a “Covered Entity”) of the terms, covenants, indemnities, conditions,
agreements, undertakings and obligations on the part of such Covered Entity to
be performed or observed by it under the Purchase and Sale Agreement, the
Receivables Financing Agreement and each of the other Transaction Documents to
which such Covered Entity is a party, including, without limitation, any
agreement or obligation of such Covered Entity to pay any indemnity or make any
payment in respect of any applicable dilution adjustment or repurchase
obligation under any such Transaction Document, in each case on the terms and
subject to the conditions and limitations set forth in the applicable
Transaction Documents as the same shall be amended, restated, supplemented or
otherwise modified and in effect from time to time (all such terms, covenants,
indemnities, conditions, agreements, undertakings and obligations on the part of
the Covered Entities to be paid, performed or observed by them being
collectively called the “Guaranteed Obligations”). Without limiting the
generality of the foregoing, the Performance Guarantor agrees that if any
Covered Entity shall fail in any manner whatsoever to perform or observe any of
its Guaranteed Obligations when the same shall be required to be performed or
observed under any applicable Transaction Document, then the Performance
Guarantor will itself duly and punctually perform or observe any of such
Guaranteed Obligations or cause to be performed or observed, such Guaranteed
Obligations. It shall not be a condition to the accrual of the obligation of the
Performance Guarantor hereunder to cause to be performed or observed any
Guaranteed Obligation that the Administrative Agent, any Lender, the Borrower or
any other Person shall have first made any request of or demand upon or given
any notice to the Performance Guarantor, any Covered Entity or any of their
respective successors and assigns or have initiated any action or proceeding
against the Performance Guarantor, any Covered Entity or any of their respective
successors and assigns in respect thereof. The Administrative Agent (on behalf
of itself, the Lenders and the other Secured Parties) may proceed to enforce the
obligations of the Performance Guarantor under this Performance Guaranty without
first pursuing or exhausting any right or remedy which the Administrative Agent
or any Lender may have against any Covered Entity, the Borrower, any other
Person, the Pool Receivables or any other property. The Performance

 

2



--------------------------------------------------------------------------------

Guarantor agrees that its obligations under this Performance Guaranty shall be
irrevocable. Notwithstanding anything contained herein to the contrary, it is
expressly acknowledged that this Performance Guaranty is not a guarantee of the
payment of any Pool Receivables and there shall be no recourse to the
Performance Guarantor for any non-payment or delay in payment of any Pool
Receivables solely by reason of the bankruptcy, insolvency or lack of
creditworthiness or other financial inability to pay of the related Obligor or
the uncollectability of any such Pool Receivables or for any Guaranteed
Obligations the payment of which could otherwise constitute recourse to the
Performance Guarantor for uncollectible Pool Receivables.

SECTION 2.    Validity of Obligations. (a) To the fullest extent permitted by
applicable law, the Performance Guarantor agrees that its obligations under this
Performance Guaranty are absolute and unconditional, irrespective of: (i) the
validity, enforceability, avoidance, subordination, discharge, or disaffirmance
by any Person (including a trustee in bankruptcy or insolvency practitioner) of
the Guaranteed Obligations, (ii) the absence of any attempt by any Secured Party
(or by the Borrower) to collect any Pool Receivables or to realize upon any
other Collateral or any other property or collateral, or to obtain performance
or observance of the Guaranteed Obligations from the Covered Entities, or the
Borrower or any other Person, (iii) any waiver, consent, amendment,
modification, extension, forbearance or granting of any indulgence by any
Secured Party (or by the Borrower) with respect to any provision of any
agreement or instrument evidencing the Guaranteed Obligations, (iv) any change
of the time, manner or place of performance of, or in any other term of any of
the Guaranteed Obligations, including, without limitation, any amendment to or
modification of any of the Transaction Documents, (v) any law, rule, regulation
or order of any jurisdiction affecting any term or provision of any of the
Guaranteed Obligations, or rights of the Secured Parties (or of the Borrower)
with respect thereto, (vi) the failure by any Secured Party (or by the Borrower)
to take any steps to perfect and maintain perfected its interest in any
Collateral or other property or in any security or collateral related to the
Guaranteed Obligations, (vii) any failure to obtain any consent, authorization
or approval from or other action by or to notify or file with, any Governmental
Authority required in connection with the performance of the obligations
hereunder by the Performance Guarantor, (viii) any impossibility or
impracticability of performance, illegality, force majeure, any act of
government, or other circumstances which might constitute a defense available
to, or a discharge of any Covered Entity or the Performance Guarantor, or any
other circumstance, event or happening whatsoever whether foreseen or unforeseen
and whether similar to or dissimilar to anything referred to above, (ix) any
manner of application of Collateral or any other assets of any Covered Entity or
of the Borrower, or proceeds thereof, to satisfy all or any of the Guaranteed
Obligations or as otherwise permitted under the Transaction Documents, or any
manner of sale or other disposition of any collateral for all or any of the
Guaranteed Obligations or as otherwise permitted under the Transaction Documents
and (x) any change, restructuring or termination of the corporate structure or
existence of any Covered Entity, the Borrower or the Performance Guarantor or
any other Person or the equity ownership, existence, control, merger,
consolidation or sale, lease or transfer of any of the assets of any such
Person, or any bankruptcy, insolvency, winding up, dissolution, liquidation,
receivership, assignment for the benefit of creditors, arrangement, composition,
readjustment or reorganization of, or similar proceedings affecting, any Covered
Entity, the Borrower or any of their assets or obligations. The Performance
Guarantor waives all set-offs and counterclaims and all presentments, demands of
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Performance Guaranty.

 

3



--------------------------------------------------------------------------------

The Performance Guarantor’s obligations under this Performance Guaranty shall
not be limited if any Secured Party is precluded for any reason (including,
without limitation, the application of the automatic stay under Section 362 of
the Bankruptcy Code) from enforcing or exercising any right or remedy with
respect to the Guaranteed Obligations, and the Performance Guarantor shall
perform or observe, upon demand, the Guaranteed Obligations that would otherwise
have been due and performable or observable by any Covered Entity had such right
and remedies been permitted to be exercised.

(b)    Should any money due or owing under this Performance Guaranty not be
recoverable from the Performance Guarantor due to any of the matters specified
in this Section 2, then, in any such case, such money shall nevertheless be
recoverable from the Performance Guarantor as though the Performance Guarantor
were principal debtor in respect thereof and not merely a Performance Guarantor
and shall be paid by the Performance Guarantor forthwith. The Performance
Guarantor further agrees that, to the extent that any Covered Entity, the
Borrower or any other Person makes a payment or payments to any Secured Party in
respect of any Guaranteed Obligation, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to such Covered Entity, the Borrower or
other Person, as applicable, or to the estate, trustee, or receiver of any
Covered Entity, the Borrower, Person or any other party, including, without
limitation, the Performance Guarantor, under any bankruptcy, insolvency or
similar state or federal law, common law or equitable cause, then, to the extent
of such payment or repayment, the Guaranteed Obligations or any part thereof
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the date such initial payment,
reduction or satisfaction occurred.

SECTION 3.    Reinstatement, etc. The Performance Guarantor agrees that this
Performance Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment (in whole or in part) of any of the
Guaranteed Obligations is rescinded or must otherwise be restored by any Secured
Party for any reason whatsoever (including, without limitation, upon the
insolvency, bankruptcy or reorganization of any Covered Entity), as though such
payment had not been made.

SECTION 4.    Waiver. To the fullest extent permitted by applicable law, the
Performance Guarantor hereby waives promptness, diligence, notice of acceptance,
notice of default by any Covered Entity, notice of the incurrence of any
Guaranteed Obligation and any other notice with respect to any of the Guaranteed
Obligations and this Performance Guaranty, and any other document related
thereto or to any of the Transaction Documents and any requirement, other than
as expressly set forth herein, that any Secured Party (or the Borrower) exhaust
any right or take any action against any Covered Entity, the Borrower, any other
Person or any property. The Performance Guarantor represents and warrants to the
Secured Parties that it has adequate means to obtain from the Covered Entities
and the Borrower, on a continuing basis, all information concerning the
financial condition of the Covered Entities and the Borrower, and that it is not
relying on any Secured Party to provide such information either now or in the
future.

SECTION 5.    Subrogation. The Performance Guarantor hereby waives all rights of
subrogation (whether contractual or otherwise) to the claims, if any, of any
Secured Party (or the Borrower) against the Covered Entities and all
contractual, statutory or common law rights of

 

4



--------------------------------------------------------------------------------

reimbursement, contribution or indemnity from the Covered Entities which may
otherwise have arisen in connection with this Performance Guaranty until one
year and one day have elapsed since the payment and performance in full of the
Guaranteed Obligations.

SECTION 6.    Representations and Warranties of the Performance Guarantor. The
Performance Guarantor hereby represents and warrants to the Administrative Agent
and each of the other Secured Parties as of the date hereof, on each Settlement
Date and on each day on which a Credit Extension shall have occurred under the
Receivables Financing Agreement, as follows:

(a)    Organization and Good Standing. The Performance Guarantor is a
corporation, duly incorporated and validly existing under the laws of the
Commonwealth of Virginia with the power and authority under its organizational
documents and under the laws of the Commonwealth of Virginia to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.

(b)    Due Qualification. The Performance Guarantor is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

(c)    Power and Authority; Due Authorization. The Performance Guarantor has all
necessary power and authority to (i) execute and deliver this Performance
Guaranty and the other Transaction Documents to which it is a party and
(ii) perform its obligations under this Performance Guaranty and the other
Transaction Documents to which it is a party. The execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Performance Guaranty and the other Transaction Documents to which it is a party
have been duly authorized by the Performance Guarantor by all necessary action.

(d)    Binding Obligations. This Performance Guaranty and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of the Performance Guarantor, enforceable against the Performance
Guarantor in accordance with their respective terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(e)    No Conflict or Violation. The execution and delivery of this Performance
Guaranty and each other Transaction Document to which the Performance Guarantor
is a party, the performance of the transactions contemplated by this Performance
Guaranty and the other Transaction Documents and the fulfillment of the terms of
this Performance Guaranty and the other Transaction Documents by the Performance
Guarantor will not (i) conflict with, result in any breach of any of the terms
or provisions of, or constitute (with or without notice or lapse of time or
both) a default under, the organizational documents of the Performance Guarantor
or any indenture, sale agreement, credit agreement (including the Credit
Agreement), loan agreement, security agreement, mortgage, deed of trust or other
agreement or instrument to which the

 

5



--------------------------------------------------------------------------------

Performance Guarantor is a party or by which it or any of its property is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such indenture, credit agreement
(including the Credit Agreement), loan agreement, security agreement, mortgage,
deed of trust or other agreement or instrument, other than this Performance
Guaranty and the other Transaction Documents or (iii) conflict with or violate
any Applicable Law, except in the case of each of clauses (i), (ii) and (iii),
to the extent that any such conflict, breach, default, Adverse Claim or
violation could not reasonably be expected to have a Material Adverse Effect.

(f)    Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Performance Guarantor’s knowledge threatened,
against the Performance Guarantor before any Governmental Authority:
(i) asserting the invalidity of this Performance Guaranty or any of the other
Transaction Documents; (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Performance Guaranty or any other Transaction
Document; (iii) seeking any determination or ruling that could materially and
adversely affect the performance by the Performance Guarantor of its obligations
under, or the validity or enforceability of, this Performance Guaranty or any of
the other Transaction Documents; or (iv) individually or in the aggregate for
all such actions, suits, proceedings and investigations that could reasonably be
expected to have a Material Adverse Effect.

(g)    No Consents. The Performance Guarantor is not required to obtain the
consent of any other party or any consent, license, approval, registration,
authorization or declaration of or with any Governmental Authority in connection
with the execution, delivery, or performance of this Performance Guaranty or any
other Transaction Document to which it is a party that has not already been
obtained or the failure of which to obtain such consent, license, approval,
registration, authorization or declaration could not reasonably be expected to
have a Material Adverse Effect.

(h)    Compliance with Applicable Law. The Performance Guarantor is in
compliance in all respects with Applicable Law applicable to the Performance
Guarantor, its Subsidiaries and their respective businesses and properties,
except where any such failure could not reasonably be expected to have a
Material Adverse Effect.

(i)    Accuracy of Information. All certificates, reports, statements, documents
and other information furnished to the Administrative Agent or any other Credit
Party by the Performance Guarantor pursuant to any provision of this Performance
Guaranty or any other Transaction Document, or in connection with or pursuant to
any amendment or modification of, or waiver under, this Performance Guaranty or
any other Transaction Document, is, at the time the same are so furnished,
complete and correct in all material respects on the date the same are furnished
to the Administrative Agent or such other Credit Party, and at the time the same
are so furnished do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not materially misleading (provided that with respect to any projected
financial information, if any, the Performance Guarantor represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time).

 

6



--------------------------------------------------------------------------------

(j)    No Material Adverse Effect. Since September 30, 2019, there has been no
Material Adverse Effect with respect to the Performance Guarantor.

(k)    Investment Company Act. The Performance Guarantor is not an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or is controlled by such a company.

(l)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (i) have any of its assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.

(m)    Financial Condition. The consolidated balance sheets of the Performance
Guarantor and its consolidated Subsidiaries as of September 30, 2019, and the
related statements of income and shareholders’ equity of the Performance
Guarantor and its consolidated Subsidiaries for the fiscal year then ended,
copies of which have been furnished to the Administrative Agent and the Lenders,
present fairly in all material respects the consolidated financial position of
the Performance Guarantor and its consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP.

(n)    Opinions. The facts regarding the Performance Guarantor, the Borrower,
the Servicer, the Originator, the Receivables, the Related Security and the
related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Performance Guaranty and the Transaction
Documents are true and correct in all material respects.

(o)    Solvency. Immediately after giving effect to the transactions
contemplated by this Performance Guaranty and any other Transaction Documents,
the Performance Guarantor is Solvent.

(p)    Separateness. The Performance Guarantor is aware that the Administrative
Agent and the other Secured Parties have entered into the Receivables Financing
Agreement in reliance on the Borrower being a separate entity from the
Performance Guarantor and the Performance Guarantor’s other Affiliates
(including, without limitation, the Covered Entities) and has taken such actions
and implemented such procedures as are necessary on its part to ensure that the
Performance Guarantor and each of its Affiliates (including, without limitation,
the Covered Entities) will take all steps necessary to maintain the Borrower’s
identity as a separate legal entity from the Performance Guarantor and its
Affiliates (including, without limitation, the Covered Entities) and to make it
manifest to third parties that the Borrower is an entity with assets and
liabilities distinct from those of the Performance Guarantor and its Affiliates
(including, without limitation, the Covered Entities).

 

7



--------------------------------------------------------------------------------

(q)    ERISA.

(i)    None of the following events or conditions, either individually or in the
aggregate, has occurred and has resulted, or is reasonably likely to result, in
a Material Adverse Effect: (a) a Reportable Event; (b) the determination that
any Pension Plan is considered an at-risk plan within the meaning of Section 430
of the Code or Section 303 of ERISA or a determination that any Multiemployer
Plan is considered a plan in endangered or critical status within the meaning of
Sections 431 and 432 of the Code or Sections 304 and 305 of ERISA; (c) any
noncompliance with the provisions of ERISA or the Code applicable to a Pension
Plan; (d) a termination of a Pension Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (e) an Adverse Claim on the property of
the Parent, Borrower, Servicer, any Originator, or any of their respective ERISA
Affiliates in favor of the PBGC or a Pension Plan; (f) the present value of all
benefit liabilities within the meaning of Section 4001(a)(16) of ERISA under any
Pension Plan (based on the actuarial assumptions used in the Plan’s most recent
actuarial valuation report), exceeds the value of the assets of such Pension
Plan, determined as of the most recent annual valuation date applicable thereto
for which a valuation has been completed; (g) a complete or partial withdrawal
from any Multiemployer Plan by the Parent, Borrower, Servicer, any Originator,
or any of their respective ERISA Affiliates; (h) the insolvency of any
Multiemployer Plan; or (i) the failure to satisfy the minimum funding standards
of Section 412 of the Code or Section 302 of ERISA with respect to a Pension
Plan. There have been no transactions that resulted or could reasonably be
expected to result in any liability to the Parent, Borrower, Servicer, any
Originator, or any of their respective ERISA Affiliates under Section 4069 of
ERISA or Section 4212(c) of ERISA that would, singly or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

(ii)    Each of the Parent and the ERISA Affiliates is in compliance (i) with
all applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and
(ii) with the terms of any such plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

(r)    Preliminary Statements. The statements set forth in the preliminary
statements to this Performance Guaranty are true and correct.

(s)    Reaffirmation of Representations and Warranties. On the date of each
Credit Extension, on the date of each Release, on each Settlement Date and on
the date each Information Package, Interim Report or other written report is
delivered to the Administrative Agent or any Lender hereunder, the Performance
Guarantor shall be deemed to have certified that (i) all representations and
warranties of the Performance Guarantor hereunder are true and correct in all
material respects on and as of such day as though made on and as of such day,
except for representations and warranties which apply as to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such date) and (ii) no Event of Termination or an
Unmatured Event of Termination has occurred and is continuing or will result
from such Investment or Release.

 

8



--------------------------------------------------------------------------------

SECTION 7.    Certain Covenants. The Performance Guarantor covenants and agrees
that, from the date hereof until the Final Payout Date, the Performance
Guarantor will observe and perform all of the following covenants.

(a)    Ownership and Control. The Performance Guarantor shall continue to own,
directly or indirectly, 100% of the issued and outstanding Capital Stock and
other equity interests of the Servicer, each Originator and the Borrower.
Without limiting the generality of the foregoing, the Performance Guarantor
shall not permit the occurrence of any Change in Control.

(b)    Existence and Good Standing. The Performance Guarantor will promptly
obtain, comply with and do all things as are necessary to maintain in full force
and effect its existence as a Virginia corporation. The Performance Guarantor
also will ensure that it has the right and is duly qualified to conduct its
business as it is presently conducted in all applicable jurisdictions, except to
the extent that the failure to be so qualified would not have a Material Adverse
Effect.

(c)    Compliance with Laws. The Performance Guarantor will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

(d)    Sale of Assets. The Performance Guarantor will not, and will not permit
any Covered Entity to, directly or indirectly sell, transfer, assign, convey or
lease whether in one or a series of transactions, all or substantially all of
its assets (other than in accordance with the Transaction Documents). The
Performance Guarantor shall not consolidate with or merge with or into any other
Person or reorganize as any other entity or reincorporate in any other
jurisdiction unless (i) no Event of Termination or Unmatured Event of
Termination has occurred and is continuing or would result therefrom, (ii) if it
is not the surviving entity, the surviving Person agrees to be bound by the
terms and provisions applicable to it hereunder, (iii) no Change in Control
shall result, (iv) the Performance Guarantor reaffirms in a writing, in form and
substance reasonably satisfactory to the Administrative Agent, that its
obligations under this Performance Guaranty shall apply to the surviving Person
and (v) the Administrative Agent receives such additional certifications and
opinions of counsel as it shall reasonably request.

(e)    Actions Contrary to Separateness. The Performance Guarantor will not take
any action inconsistent with the terms of Section 8.03 of the Receivables
Financing Agreement.

(f)    Anti-Money Laundering/International Trade Law Compliance. The Performance
Guarantor will not become a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, will not (i) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) does business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(iii) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law or (iv) uses the proceeds of Loans to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay each Investment will not be derived from any unlawful activity. The
Performance Guarantor shall comply with all Anti-Terrorism Laws. The Performance
Guarantor shall promptly

 

9



--------------------------------------------------------------------------------

notify the Administrative Agent in writing upon the occurrence of a Reportable
Compliance Event. The Performance Guarantor has not used and will not use the
proceeds of any Investment to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

(g)    Payments on Receivables; Collection Accounts. If any payments on the Pool
Receivables or other Collections are received by the Performance Guarantor, it
shall hold such payments in trust for the benefit of the Administrative Agent,
the Lenders and the other Secured Parties and promptly (but in any event within
one (1) Business Day after receipt) remit such funds into a Collection Account.

(h)    Further Assurances. The Performance Guarantor hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to enable the Administrative Agent (on behalf of the Secured Parties) to
exercise and enforce their respective rights and remedies under this Performance
Guaranty.

(i)    Ownership and Control. The Performance Guarantor shall continue to own,
directly or indirectly, 100% of the issued and outstanding Capital Stock and
other equity interests of each Originator, the Servicer and the Borrower.
Without limiting the generality of the foregoing, the Performance Guarantor
shall not permit the occurrence of any Change in Control.

(j)    Borrower’s Tax Status. The Performance Guarantor shall not take or cause
any action to be taken that could result in the Borrower (i) being treated other
than as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 that is disregarded from a United States person (within the meaning
of Section 7701(a)(30) of the Code) for U.S. federal income tax purposes or
(ii) becoming an association taxable as a corporation or a publicly traded
partnership ) taxable as a corporation for U.S. federal income tax purposes.

SECTION 8.    Amendments, Etc. No amendment or waiver of any provision of this
Performance Guaranty shall be effective unless the same shall be in writing and
signed by the Administrative Agent and the Performance Guarantor, and no consent
to any departure by the Performance Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

SECTION 9.    Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing (including by electronic mail) and
mailed, sent or delivered to it (a) if to the Administrative Agent, to its
address specified for notices in the Receivables Financing Agreement, (b) if to
any other Secured Party, to the Administrative Agent on such Secured Party’s
behalf at the address specified for notices to the Administrative Agent in the
Receivables Financing

 

10



--------------------------------------------------------------------------------

Agreement and (c) if to the Performance Guarantor, to its address set forth
below, or in either case, to such other address as the relevant party specified
to the other from time to time in writing:

Owens & Minor, Inc.

9120 Lockwood Boulevard

Mechanicsville, Virginia 23116

Attention: Treasurer

Telephone: (804) 723-7580

with a copy to:

Owens & Minor, Inc.

9120 Lockwood Boulevard

Mechanicsville, Virginia 23116

Attention: General Counsel

Telephone: (804) 723-7990

and a copy to:

Kimberly C. MacLeod

Hunton Andrews Kurth LLP

Riverfront Plaza - East Tower

951 East Byrd Street

Richmond, Virginia 23219

Telephone: (804) 788-8529

Facsimile: (804) 343-4668

e-mail: KMacLeod@hunton.com

Notices and communications by facsimile or electronic mail shall be effective
when sent (and shall be followed by hard copy sent by regular mail), and notices
and communications sent by other means shall be effective when received.

SECTION 10.    No Waiver; Remedies. No failure on the part of the Borrower or
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by Applicable Law.

SECTION 11.    Continuing Agreement; Third Party Beneficiaries; Assignment. This
Performance Guaranty is a continuing agreement and shall (i) remain in full
force and effect until the later of (x) the payment and performance in full of
the Guaranteed Obligations and all other amounts payable under this Performance
Guaranty and (y) one year and a day after the Final Payout Date, (ii) be binding
upon the Performance Guarantor, its successors and assigns and (iii) inure to
the benefit of, and be enforceable by, the Administrative Agent, the Lenders,
the other Secured Parties and their respective successors and assigns. Without
limiting the generality of the foregoing clause (iii) upon any assignment by a
Lender permitted pursuant to the Receivables Financing Agreement, the applicable
assignee shall thereupon become vested with all the benefits in respect thereof
granted to the Lenders herein or otherwise. Each of the parties hereto hereby
agrees that each of the Lenders and the Secured Parties shall be a third-party
beneficiary of this Performance Guaranty. Performance Guarantor shall not
assign, delegate or otherwise transfer

 

11



--------------------------------------------------------------------------------

any of its obligations or duties under this Performance Guaranty without the
prior written consent of the Administrative Agent in its sole discretion. Any
payments hereunder shall be made in full in U.S. dollars without any set-off,
deduction or counterclaim and the Performance Guarantor’s obligations hereunder
shall not be satisfied by any tender or recovery of another currency except to
the extent such tender or recovery results in receipt of the full amount of U.S.
dollars required hereunder.

SECTION 12.    Mutual Negotiations. This Performance Guaranty is the product of
mutual negotiations by the parties hereto and their counsel, and no party shall
be deemed the draftsperson of this Performance Guaranty or any provision hereof
or to have provided the same. Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Performance Guaranty, such inconsistency or
ambiguity shall not be interpreted against any party because of such party’s
involvement in the drafting thereof.

SECTION 13.    Costs and Expenses. The Performance Guarantor hereby agrees to
pay on demand all reasonable and documented third party out-of-pocket costs and
expenses in connection with the preparation, negotiation, execution, delivery
and administration of this Performance Guaranty (or any supplement or amendment
hereto), including, without limitation, the reasonable Attorney Costs for the
Administrative Agent and the other Credit Parties and with respect to advising
the Administrative Agent and the other Credit Parties as to their rights and
remedies under this Performance Guaranty. In addition, the Performance Guarantor
agrees to pay on demand all reasonable out-of-pocket costs and expenses
(including reasonable Attorney Costs), of the Administrative Agent and the other
Credit Parties incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Performance Guaranty.

SECTION 14.    Indemnities by Performance Guarantor. Without limiting any other
rights which any Secured Party may have hereunder or under Applicable Law, the
Performance Guarantor agrees to indemnify and hold harmless each Secured Party
and each of their respective Affiliates, and all successors, transferees,
participants and assigns and all officers, members, managers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each a “Guarantor Indemnified Party”) forthwith and on demand from and against
any and all damages, losses, claims, liabilities and related costs and expenses
(including all filing fees, if any), including reasonable attorneys’,
consultants’ and accountants’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) incurred by any of them and
arising out of, relating to, resulting from or in connection with: (i) any
breach by the Performance Guarantor of any of its obligations or duties under
this Performance Guaranty or any other Transaction Document to which it is a
party in any capacity; (ii) the inaccuracy of any representation or warranty
made by the Performance Guarantor hereunder, under any other Transaction
Document to which it is a party in any capacity or in any certificate or
statement delivered pursuant hereto or to any other Transaction Document to
which it is a party in any capacity; (iii) the failure of any information
provided to any such Guarantor Indemnified Party by, or on behalf of, the
Performance Guarantor, in any capacity, to be true and correct; (iv) the
material misstatement of fact or the omission of a material fact or any fact
necessary to make the statements contained in any information provided to any
such Guarantor Indemnified Party by, or on behalf of, the Performance Guarantor,
in any capacity, not materially misleading; (v) any negligence or misconduct on
the Performance Guarantor’s part arising out of, relating to, in connection
with, or

 

12



--------------------------------------------------------------------------------

affecting any transaction contemplated by this Performance Guaranty or any other
Transaction Document; (vi) the failure by the Performance Guarantor to comply
with any Applicable Law, rule or regulation with respect to this Performance
Guaranty, the transactions contemplated hereby, any other Transaction Document
to which it is a party in any capacity, the Guaranteed Obligations or otherwise
or (vii) the failure of this Performance Guaranty to constitute a legal, valid
and binding obligation of the Performance Guarantor, enforceable against it in
accordance with its terms; provided, however, notwithstanding anything to the
contrary in this Section 14, Indemnified Amounts shall be excluded solely to the
extent determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct on
the part of such Guarantor Indemnified Party.

SECTION 15.    GOVERNING LAW. THIS PERFORMANCE GUARANTY, INCLUDING THE RIGHTS
AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF.

SECTION 16.    CONSENT TO JURISDICTION.

a.    EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
PERFORMANCE GUARANTOR, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH
OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF
ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PERFORMANCE GUARANTY OR
ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE
PERFORMANCE GUARANTOR OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED,
AND (II) IF BROUGHT BY ANY OTHER PARTY TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
NOTHING SET FORTH HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR
ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE PERFORMANCE
GUARANTOR OR ANY OF ITS RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS. THE PERFORMANCE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

13



--------------------------------------------------------------------------------

b.    THE PERFORMANCE GUARANTOR CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT
AT ITS ADDRESS SPECIFIED HEREIN. NOTHING SET FORTH HEREIN SHALL AFFECT THE RIGHT
OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

SECTION 17.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS PERFORMANCE GUARANTY OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 18.    Set-off Rights of Secured Parties.    Upon the occurrence and
during the continuation of an Event of Default, the Administrative Agent and the
other Secured Parties may from time to time following the demand therefore by
such Person, set-off and apply any liabilities any such Person may have to the
Performance Guarantor (including liabilities in respect of any monies deposited
with it by the Performance Guarantor) against any and all of the obligations of
the Performance Guarantor to such Person now or hereafter existing under this
Performance Guaranty.

SECTION 19.    Severability. If any term or provision of this Performance
Guaranty shall be determined to be illegal or unenforceable to any extent with
respect to any person or circumstance, the enforceability of such term or
provision shall not be affected with respect to any other person or
circumstance, and such term or provision shall be enforceable to the fullest
extent permitted by Applicable Law.

SECTION 20.    Counterparts. This Performance Guaranty may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute one and the same Performance
Guaranty.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Performance Guarantor has caused this Performance
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

OWENS & MINOR, INC., as the Performance Guarantor By:  

/s/ Nicholas J. Pace

Name:   Nicholas J. Pace Title:   Executive Vice President, General Counsel &
Corporate Secretary

 

Performance Guaranty

(Owens & Minor)



--------------------------------------------------------------------------------

Accepted as of the date hereof:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Christopher Blaney

Name:   Christopher Blaney Title:   Senior Vice President

 

Performance Guaranty

(Owens & Minor)